Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-11, 13-15, 17-20, and 22-25 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20140071054 A1 to Koch et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 15, and 19.
            The prior art teaches a method, comprising: providing a first user interface (UI) (i.e. FIG. 5AAA, para. [0295]) configured with a first plurality of controls in a first layout (i.e. fig. 5AAA, para. [0295]); in response to a customization input, performing a first instance of a particular layout modification to first group of controls in the first layout to obtain a customized first layout of the first UI (i.e. FIG. 5JJJ, FIG. 5KKK, para. [0301]); providing a second UI configured with a second plurality of controls in a second layout (i.e. fig. 5AAA, para. [0295]), wherein the second plurality of controls is different from the first plurality of controls and the second UI includes a second group of controls having a spatial correspondence with the first group of controls of the first UI (i.e. para. [0295]); and automatically performing a second instance of the particular layout modification to the second group of controls in the second layout (i.e. para. [0301]). However, the prior art does not teach wherein the first instance of the particular layout modification involves rotating the first group of controls counterclockwise in response to the customization input, and the second instance of the particular layout modification involves automatically rotating the second group of controls counterclockwise in the absence of explicit customization input directed to the second group of controls.
       

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TAN H TRAN/Primary Examiner, Art Unit 2173